Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.         The drawings filed on May 14, 2019 are accepted by the Examiner.

Allowable Subject Matter
3.         Claims 21-40 are allowed.  The claims have been renumbered 1-20.  
4.	Claims 1-20 were cancelled in the preliminary claim amendment filed on May 14, 2019.

REASONS FOR ALLOWANCE
5.         The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record, Jin et al., (Publication No. 2010/0250491), providing a data replication method and system in which when a schema is changed in a master database of a master host.  The change may be replicated in the slave database of the slave host, and a desired replication environment.  The data replication is in a Database Management System (DBMS).
Next, the prior art of record, Haas et al. (Patent No. 7028155), teaches a query that is issued to memories, wherein memory A is the master and memory B is the slave memory and a query is issued to memory B for data related to retrieving ID numbers.  Subsequent data writes will result in application data redundancy in both memories because data is written first to the small of the memories, e.g., the master memory.
Finally, the prior art of record does not render obvious to one ordinarily skilled in the art at the time of applicant’s invention nor anticipate the combination of claimed elements including 
 The remaining claims are dependent claims, thus these claims are patently distinct over the art of record for at least the above reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a.  Sangjun Jeon et al. teaches a recovery method of deleted record for SQLite Database.
7.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERYL LEWIS whose telephone number is (571)272-4113.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHERYL LEWIS/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        October 23, 2021